Citation Nr: 1411068	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a right knee disability, to include chondromalacia.

5.  Entitlement to service connection for a left knee disability, to include chondromalacia.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for residuals, fractured coccyx (claimed as a pelvic disability).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1980 to April 1983.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for October 2010.  However, in a September 2010 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

Preliminarily, a review of the record indicates pertinent evidence may be missing from the claims file.  The most recent VA treatment records in the claims file date to November 2008.  More recent evidence, including a physician's statement submitted by the Veteran in July 2011, suggests the Veteran is receiving ongoing treatment for his claimed disabilities.  Updated records relating to this treatment are not in the claims file.  Because these records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the Veteran's claims of entitlement to service connection for left knee and right knee disabilities and a left hip disability, the Board finds that the January 2009 VA examination report is inadequate for rating purposes.  Regarding the knee disabilities, the examiner stated that he could not determine whether the Veteran's knee disabilities were related to active service without resorting to speculation.  The examiner noted that the Veteran attributed pain to a motor vehicle accident he experienced in the 1990s, and then explained that if the Veteran had a true working diagnosis during active service it would be easier to trace a connection to his current disability.  However, service treatment records from June 1982 and September 1983 indicate diagnoses of bilateral retropatellar pain syndrome and chondromalacia, respectively.

As to the Veteran's claim of entitlement to service connection for a left hip disability, the Board finds that the January 2009 examiner relied on an inaccurate factual premise in reaching his conclusion regarding the etiology of the Veteran's disability.  Specifically, the examiner noted as "pertinent evidence" the absence of mentions of hip pain in the Veteran's service treatment records.  However, a service treatment record from December 1982 documented the Veteran's complaints of hip pain, and rendered an assessment of muscle strain vs. chondromalacia, with crepitus noted.

Regarding the Veteran's claim of entitlement to service connection for a back disability, as new evidence pertaining to this claim may be added to the record, a new opinion must be obtained to consider such evidence.

With respect to the Veteran's claims of entitlement to service connection for a right ankle disability, a left hand disability, a right hand disability, and residuals from a fractured coccyx, the Board notes the Veteran has not been afforded an examination for these disabilities.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

The Veteran alleges that he has experienced these disabilities since service and has suggested they are related to his service.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  The Board finds the Veteran's assertions competent and the record contains no evidence to suggest they lack credibility.  Thus, as the Board lacks sufficient information to render a decision on these claims, the Veteran must be afforded a VA examination.

In light of the foregoing, the Veteran should be afforded a new VA examination to determine the current nature and etiologies of his claimed left hip, back, left and right knee, left and right hand, right ankle, and coccyx disabilities.

Additionally, there is no VA Form 646 of record and at no time during the appeal has the Veteran's representative been given an opportunity to review the claims file and present a written statement regarding the appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009). 

In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the Veteran's claimed disabilities that are not already of record, including but not limited to those related to treatment for his back disability from VAMC Big Spring from November 2008 to the present.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiologies of his claimed left hip, back, left and right knee, left and right hand, right ankle, and coccyx disabilities.  The examiner is requested to review the claims folder, to include this remand.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to opine on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability is caused by or related to service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability is caused by or related to service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left hip disability is caused by or related to service.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by or related to service.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left hand disability is caused by or related to service.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right hand disability is caused by or related to service.

g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is caused by or related to service.

h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's residuals, fractured coccyx, are caused by or related to service.

Any opinions rendered should be accompanied by supporting rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Additionally, contact the Texas Veteran's Commission and request that it provide a VA Form 646 or its equivalent on behalf of the Veteran.  38 C.F.R. §§ 20.600, 20.608(b)(2) (2013).  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


